DETAILED ACTION
This communication is a Final Office Action on the merits in response to communications received on 06/23/2021.  Claims 9, 15, 22, and 32 have been amended. Therefore, Claims 1-2, 9, 11-18, 22-27, 29-30, and 32 are pending and have been addressed below. The present application is being examined under the pre-AIA  first to invent provisions. 

Previous Claim Rejections - 35 USC § 112
1.	The Examiner respectfully withdraws the rejections under 35 USC 112(b) for claims 9 and 32.


Claim Rejections - 35 USC § 112 – First Paragraph
2.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

3.	Claims 1-2, 9, 11-18, 22-27, 29-30, and 32 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 9 & 32 recite “collecting data from thousands of users of the ecommerce website running on a third processor, sending the collected data to a first offline processor” and “sending the combined table of recommended products from the first offline processor to a second different processor optimized for real-time response”
The Specification lacks sufficient description and support for these steps.  The specification lacks sufficient description and support for these steps. The current application fails to comply with the requirement that it must describe the technology that is sought to be patented. If the specification does not provide a disclosure of the computer and steps in sufficient detail to demonstrate to one of ordinary skill in the art that the inventor possessed the invention including how to program the computer to perform the claimed function a rejection under 1121st for lack of written description must be made. The claim seeks to patent the limitations of: “collecting data from thousands of users of the ecommerce website running on a third processor, sending the collected data to a first offline processor” and “sending the combined table of recommended products from the first offline processor to a second different processor optimized for real-time response” while the specification does not describe “a third processor” or “a second different processor optimized for real-time response” being used in sufficient detail for performing the claimed functions.

At best the parent application 12/764, 091 in which priority is claimed recites in pg. 50:
In the preferred embodiment, all programs are running on one computer, and website on another computer. This is done to reduce cost of ownership. Alternatively, the training program and email program are running on one computer, recommend program on a second computer, and website on a third computer. This is done 20 for maximum efficiency, so training doesn't slow recommendations and web browsing. However, the training program and recommend program can be running on one computer or two or more networked computers. In fact, all programs and the website could be running on the same computer. 

As best understood by Applicant’s specification, there does not appear to be a written description of a third processor collecting data from thousands of users or a second different processor optimized for real-time response.  The Examiner asserts that this is evidence that the specification does not describe components/steps/procedures for performing the computer functions in sufficient detail a way as to convey that the inventors had possession of the claimed invention at the time the application was filed. There is no further discussion, in the abstract, the claims, or the originally filed disclosure describing the particular technologic knowledge upon which the claimed invention is based.

Claim Rejections - 35 USC § 101
4.	35 U.S.C. 101 reads as follows:



5.	Claims 1-2, 9, 11-18, 22-27, 29-30, and 32 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
6.	Under Step 1 of the two-part analysis from Alice Corp, claims 9 & 32 are directed to a process (a series of acts or steps).  Thus, the claims fall within one of the four statutory categories.
7.	Under Step 2A – Prong One of the two-part analysis from Alice Corp, the claimed invention is directed to an abstract idea.
8.	Claim 9 which is representative of claim 32 recites:
“generating a driver list of recommended products for one or more driver products and a likelihood of purchase for each recommended product in the driver list, wherein the driver list using a correlation technique to calculate the likelihood of purchase for each recommended product based on purchase data from the thousands of users acting on both the driver product and recommended product in the driver list and stored in a driver table that contains the recommended products with the largest likelihoods of purchase”
“generating an influencer list of recommended products for one or more influencer products and a likelihood of purchase for each recommended product in the influencer list, where each influencer product comprises a product other than a driver product, and wherein the influencer list using a correlation technique to calculate the likelihood of purchase for each recommended product based on purchase data from the thousands of users acting on both the influencer product and recommended product in 
“wherein the correlation technique transforms the purchase data from the thousands of users to the likelihoods of purchase used in steps a. and b. using a machine learning process that: (i) organizes the purchase data into a first array arranged by item index and a second array arranged by user index to reduce the time required to find a number of common users, (ii) stores the first and second arrays as jagged arrays to reduce the memory required to store the purchase data and further reduce the time required to find the number of common users, (iii) for each item, uses the first array to find the users that acted upon that item, (iv) for each of these found users, uses the second array to update the number of common users for each item acted upon by the found user, and (v) chooses and stores the largest likelihoods of purchase to further reduce search time and memory usage; and wherein the numbers of common users are used to calculate the likelihoods of purchase, thereby resulting in a combined table of the recommended products with the largest likelihoods of purchase for each product included in the driver list and the influencer list”, 
“transforming the driver and influencer lists of recommended products to generate a results list of recommended products by summing the influencer and driver likelihoods for a recommended product in both the influencer and driver list otherwise ignoring the recommended product in the influencer list such that  (1) if a product is in the driver list but not the influencer list, the product is added to the results list, and the product's likelihood of purchase from the driver list is used as its likelihood of purchase in the results list, (2) if a product is in both the driver list and the influencer list, the 
The limitations as drafted under their broadest reasonable interpretation fall within the “certain methods of organizing human activity” grouping and “mathematical concepts” grouping of abstract ideas because other than reciting [“an ecommerce website running on a third processor …a first offline processor … the first offline processor … a second, different processor optimized for real-time response  … online in real-time … a third processor …another processor…a client computer”], the series of steps describe personalizing recommendations for a shopper which can be reasonably characterized as a commercial interaction, (i.e., advertising, marketing, or sales activities or behaviors).  The series of steps also describe a correlation technique which encompasses mathematical concepts (i.e., mathematical calculations) for personalizing recommendations for the shopper. See MPEP 2106.04(a)(2)
In Applicant’s Specification, pgs. 1-2 emphasize the present invention relates to recommendation systems, data mining, and knowledge discovery in databases.  Recommendation systems have been developed for large e-commerce websites and have been reported to account for 35% to 75% of transactions. However, these systems are customized, thus, expensive to develop and not easily adaptable to other websites, especially websites with few sales and products with 6 month lifecycles. They do not 
As such, the Specification and limitations of claims 9 & 32 when considered as a whole pertain to recommendation practices and the correlation techniques necessary for personalizing recommendations for a shopper which falls within the “certain methods of organizing human activity” and “mathematical concepts” groupings of abstract ideas. Accordingly, claims 9 & 32 recites an abstract idea. For purposes of examination, claims 9 & 32 will be analyzed as reciting a single abstract idea. 
9.	Under Step 2A – Prong Two of the two-part analysis from Alice Corp, this judicial exception is not integrated into a practical application because the additional elements of: “an ecommerce website running on a third processor …a first MPEP 2106.05 (f)
The other additional elements of: “collecting data from thousands of users”, “sending the collected data”, “wherein the driver list is pre-generated and stored”, “wherein the influencer list is pre-generated and stored”, “sending the combined table of recommended products”, “stores the combined table of recommended products”, “stored in a results table”, “wherein the results list is generated and stored”, “sending the results list of recommended products one or more products having the highest likelihood of purchase from the results table such that a shopper sees additional products on the ecommerce website, wherein the one or more products are displayed” add insignificant extra solution activity to the abstract idea, as discussed in MPEP 2106.05(g)
Thus, the additional claim elements are not indicative of integration into a practical application, because the claims do not involve improvements to the functioning of a computer, or to any other technology or technical field (MPEP 2106.05(a)), the claims do not apply or use the abstract idea to effect a particular treatment or 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, as discussed above with respect to integration of the abstract idea into a practical application, the additional element(s) of: “an ecommerce website running on a third processor …a first offline processor … the first online processor … offline … a second, different processor optimized for real-time response  … online in real-time … the third processor … a client computer” are at best the equivalent of merely adding the words “apply it” to the judicial exception. Mere instructions to apply an exception cannot provide an inventive concept.
The other additional elements of: “collecting data from thousands of users”, “sending the collected data”, “wherein the driver list is pre-generated and stored”, “wherein the influencer list is pre-generated and stored”, “sending the combined table of recommended products”, “stores the combined table of recommended products”, 
At Step 2B, the evaluation of the insignificant extra-solution activity consideration takes into account whether or not the extra-solution activity is well-known. 
As discussed in MPEP 2106.05 (d)(II) the Symantec, TLI, and OIP court decisions indicated “receiving and transmitting data over a network” are computer functions that are well-understood, routine, and conventional functions when they are claimed as insignificant extra solution activity. Therefore, the conclusion that the collecting and sending steps are well-understood, routine, conventional activity is supported under Berkhiemer Option 2. Similarly, in MPEP 2106.05 (d)(II) the Versata court decision indicated “storing and retrieving information in memory” and “arranging a hierarchy of groups, sorting information, eliminating less restrictive pricing information and determining the price, are well-understood, routine, conventional activity when they are claimed a generic manner.  Therefore, the conclusion that the storing and sending limitations are well-understood, routine, conventional activity is supported under Berkhiemer Option 2.  Even when considered in combination, these additional elements 
10.	Claims 1-2, 11-18, 22-27, and 29-30 are dependent of claims 9 & 32.
For example, claim 1 recites “modifying the recommendation list for the driver products according to a rule, where, if one or more of the driver products have a driver product attribute element, and one recommended product has a recommended product attribute element, the one recommended product's position in the recommendation list for the driver products is modified.” adds insignificant extra-solution activity to the abstract idea. As previously explained,  in MPEP 2106.05 (d)(II) the Versata court decision indicated “arranging a hierarchy of groups, sorting information, eliminating less restrictive pricing information and determining the price, are well-understood, routine, conventional activity when they are claimed a generic manner.  Therefore, the conclusion that the modifying limitation is well-understood, routine, conventional activity when claimed as insignificant extra solution activity is supported under Berkhiemer Option 2. Claim 2 recites “wherein the rule promotes the one recommended product to a higher position in the recommendation list”, claim 11 recites “further comprising the additional steps of: d. relating a first product ID to a second product ID, and e. using actions on the first product ID to calculate recommendations for the second product ID”, claim 12 recites “wherein the second product ID is an analog product of the first product ID and does not replace it, and the actions on the first product ID are used for both the first product ID and analog product ID to calculate recommendations”, claim 13 recites “wherein said actions on the first product ID include an action date, and said actions on the first product ID are used to calculate the recommendations for said second product ID if said claim 14 recites “wherein the driver product attribute element is a specific category, and products from another category are promoted to a higher position in the recommendation list.”, claim 15 recites “wherein the promotion is based upon multiplying a likelihood by a weight and comparing the result to likelihoods of other products in the recommendation list to order the recommendation list.”, claim 16 recites “wherein the driver product attribute element is a specific category, and products from another category are promoted to a specific position in the recommendation list.”, claim 17 recites “wherein the driver product attribute element is a specific activity, and products from another activity are promoted in the recommendation list.”, claim 18 recites “wherein the first product ID is a child product of the second product ID, and the method creates a product family.”, claim 22 recites “wherein: the one or more driver products comprise one or more products that a shopper is currently viewing, such that the recommendation list is based on viewing behavior, and the one or more influencer products comprise one or more products that the shopper previously added to a shopping cart, such that the recommendation list is based on cart behavior.”, claim 23 recites “wherein the one or more products that the shopper previously interacted with comprises one or more products the shopper previously viewed, or one or more products the shopper previously added to a shopping cart.”, claim 24 recites “wherein generating the recommendation list for the one or more driver products comprises generating multiple recommendation lists for multiple driver products and combining the multiple recommendation lists.”, claim 25 recites “generating multiple recommendation lists for multiple influencer products, and summing likelihoods for products already in the recommendation list for the driver products with claim 26 recites “wherein generating the driver list and influencer list uses a correlation technology and the likelihood of purchase is based on the resulting correlation for each product pair using numerous shopper behaviors on each product in the product pair.”, claim 27 recites “wherein summing likelihoods of purchase for the results table takes substantially less than 1.5 seconds and the driver table and influencer table are held in memory such that the display of one or more products happens within 1.5 seconds.”, claim 29 recites “wherein the display of product recommendations may show different products for two recipients when the two recipients have different influencer tables.”, claim 30 recites “wherein the driver list is sorted by the likelihood of purchase from highest to lowest value before being stored in step (a) such that fewer products are saved in the driver list, and the influencer list is sorted by the likelihood of purchase from highest to lowest value before being stored in step (b) such that fewer products are saved in the influencer list.”, further specify the data and/or mathematical operations for personalizing the recommendations for a shopper. Therefore, the dependent claims merely narrow the data described in the abstract idea.  Accordingly, these additional limitations do not provide an inventive concept or integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
Response to Arguments
11.	Applicant's arguments filed 06/23/2021 have been fully considered but they are not persuasive. 

With Respect to Rejections Under 35 USC 112

Applicant argues “Regarding claims 9 and 32, it is contended that the Specification lacks description and support for collecting data (from thousands of ecommerce website users) running on a third processor and sending this information to a first offline processor, and then sending a combined table from this first offline processor to a second different processor optimized for real-time response. More particularly, the Office Action contends that there is insufficient support, stating that a paragraph from page 50 of a commonly owned patent application incorporated by reference (Application Serial No. 12/764,091) is the only support here. Office Action, p. 4. Applicant respectfully disagrees. Simply put, this incorporated by reference patent application provides complete support. For example, reference may be made to FIG. 1 and its corresponding support in the Specification (described at paragraphs [0084]-[0091] of the published application, U.S. Publication No. 2010/0268661, hereafter the “*661 Publication’).  Further details regarding these components and their interactions are described throughout the Specification. With reference to the various components involved in the method arrangement of claim 9, for example, website component 140 may be the entity having the third processor that collects the data from thousands of users and sends it to a first offline processor, which may be one or more of historical component 100 and train component 110. In turn, recommend component 120 may be the second different processor optimized for real-time response. Support for this
mapping may be expressly found in paragraphs [0086]-[0089] of the ‘661 Publication. As such, there is complete written description support and the 112 first paragraph rejection is overcome.”  The Examiner respectfully disagrees.
	The Examiner finds the response unpersuasive and MPEP 2163 (III) (B) indicates if the record still does not demonstrate that the written description is adequate to support the claim(s), repeat the rejection under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, fully respond to applicant’s rebuttal arguments, and properly treat any further showings submitted by applicant in the reply. The applicant relies upon the following sections of the parent application for support. 
[0086] 1. Website Component 140: an online location that enables users to act-upon items, and stores these actions in action database 141. [0087] 2. Historical Component 100: the process of obtaining the historical data 101 and converting it to the historical array 102 as used in the training component 110 and optionally used in the recommendation component 120 [0088]. 3. Train Component 110: a non-real-time component that converts historical data to recommendation data that is used to efficiently create a recommendation, Such as a stand-alone Windows program. [0089] 4. Recommend component 120: a real-time component that returns the recommendations to the requestor, such as a Web Service, potentially built in Microsoft .NET. [0090] 5. Email Components 130 and 150: a system to provide promotions to the user via email. [0091] 6. Control Panel Component 160: a control panel to dynamically modify recommendation touts on the website.
	The written description does not support the particular claimed combination of elements. As can be seen from the disclosure none of the sections mention the processors as claimed.  Thus, there is insufficient support for the limitation of “collecting data from thousands of users of the ecommerce website running on a third processor, 

With Respect to Rejections Under 35 USC 101

Applicant argues “Claims 1, 2, 9, 11-18, 22-27, 29-30 and 32 stand rejected under 35 U.S.C. $101. Applicant respectfully traverses the rejection. Regarding the analysis in the Office Action, Applicant agrees that under Step 1 of an Alice inquiry, the recited method claim falls within one of the four statutory classes. For purposes of analysis under Step 2A of the Alice inquiry, Applicant disagrees that claim 9 is directed to an abstract idea. Nevertheless it is respectfully submitted that under a Step 2A streamlined analysis, when viewed as a whole, the eligibility of claim 9 is self-evident, and thus at Pathway A, statutory subject matter is confirmed. M.P.E.P §2106 III. That is, under M.P.E.P. $2106.06, such streamlined eligibility analysis is appropriate here,
since claim 9 “when viewed as a whole, clearly does not seek to tie up any judicial exception such that others cannot practice it.” M.P.E.P § 2106.06(a).”  The Examiner respectfully disagrees.
	The Examiner finds the response unpersuasive and asserts only when the claims clearly improve technology or computer functionality, or otherwise have self-evident eligibility, should the streamlined analysis be used. See MPEP 2106.06(b) However, if there is doubt as to whether the applicant is effectively seeking coverage for a judicial exception itself, the full eligibility analysis (the Alice/Mayo test described in MPEP § 2106, subsection III) should be conducted to determine whether the claim integrates the judicial exception into a practical application or recites significantly more than the judicial exception. In the instant case, personalizing recommendations for a shopper may be an improvement in recommendation practices, however, the claimed techniques for personalizing recommendations does not improve technology or computer functionally.  For these reasons, the streamlined analysis is not applicable and the rejections under 101 are being maintained.  

Applicant further argues “In any event, Applicant also provides analysis under Step 2A of an Alice inquiry, namely whether the claim is directed to an abstract idea. In turn, at Prong 1 of Step 2A, the question is whether the claim recites a judicial exception. Here the Office Action appears to contend that claim 9 regards the abstract idea of "personalizing of recommendations for a shopper which encompasses commercial interactions including advertising, marketing, or sales activities or behaviors and a correlation technique which encompasses mathematical calculations for personalizing recommendations for the shopper." Office Action, p. 9. As an initial matter, this assertion is far more than a simple abstract idea such as a method for organizing human activity. 
Specifically, the M.P.E.P. calls out the following as relevant abstract ideas in this regard: 
2) Certain methods of organizing human activity - fundamental economic 
principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions). M.P.E.P. §2106.04(a). 
The contended abstract idea set forth in the Office Action is far beyond any of these abstract ideas of organizing human activity. Stated another way, while the claim results in providing recommendations to a shopper, it does not recite an abstract idea, e.g., commercial activity. "Examiners should accordingly be careful to distinguish claims that recite an exception (which require further eligibility analysis) and claims that merely involve an exception (which are eligible and do not require further eligibility analysis)." M.P.E.P. §2106.04.II.A.1 (emphasis added). Claim 9 details a method resulting in a recommendation, and thus at most tangentially involves the abstract idea of commercial activity. Certainly, with the detailed method arrangement in claim 9, the claim does not recite a judicial exception, and there is no risk of monopolizing any type of commercial interaction and thus at Prong 1 of Step 2A, statutory subject matter is confirmed at Pathway B.”  The Examiner respectfully disagrees.
The Examiner finds the response unpersuasive and maintains the remarks above do not change the analysis.  The specificity of the presently recited techniques is 

Applicant further argues “In any event, Applicant also provides analysis under Prong 2 of Step 2A of an Alice inquiry, namely whether the contended judicial exception is integrated into a practical application of that exception. There is no question that in claim 9, a practical application is described. Here, claim 9 recites very particular operations performed in which two separate lists are generated, namely a driver list and an influencer list. Both of these list generations are recited to be performed via offline processors, and using a given correlation technique. Still further, the correlation technique itself is an inventive technique implementing machine learning and recited with Steps i-v, which finally results in a combined table based on the first two lists, namely the recited driver list and influencer list. Claim 9 further recites that this combined table is sent from one offline processor to a second processor optimized for 
It simply cannot be contended that these detailed recitations of operations, performed by multiple processors, is directed to a high level abstract idea without practical application. Certainly, with the detailed method arrangement in claim 9 as described above, there is no risk of monopolizing any type of commercial interaction. Stated another way, claim 9 as a whole integrates any judicial exception into a practical application such that the claim is statutory subject matter eligible at Prong 2 of Step 2A”  The Examiner respectfully disagrees.
	The Examiner finds the response unpersuasive and asserts features relied upon by applicant (such as the particular operations, correlation technique, machine learning) are part of the judicial exception discussed above in Prong One, and do not comprise additional elements, individually, or in combination, that integrate the exception into a practical application.  Claims 9 and 32 recite at a high level usage of generic computing equipment. (See pg. 9 of present rejection – multiple processors).  These claimed additional elements merely recite the words “apply it” with the judicial exception, or merely include instructions to implement an abstract idea on a computer, or merely use a computer as tool to perform an abstract idea. See MPEP 2106.05 (f)  Finally, applicant’s argument as to the lack of monopolizing is also unpersuasive.  Although “preemption may signal patent ineligible subject matter, the absence of complete preemption does not demonstrate patent eligibility.  Where a patent’s claims are 

Applicant further argues “And for at least these same reasons, even proceeding to Step 2B of the Alice inquiry, the claim sets forth an inventive concept that recites additional elements that amount to significantly more than any judicial exception. Here, the generation of multiple lists, combined with the further processing to generate a combined table in an offline processor, then providing this combined table 
to a real-time optimized processor for transformation, and then providing a results list to another processor for providing recommendations, clearly is inventive. This is particularly so, as there is no art-based rejection of the claim. As such, under Step 2B, the claim is statutory.”  The Examiner respectfully disagrees.
	The Examiner finds the response unpersuasive and asserts none of these limitations provide an inventive concept in the non-abstract application realm.  Further, MPEP 2106.05 (I) discusses as made clear by the courts, the "‘novelty’ of any element or steps in a process, or even of the process itself, is of no relevance in determining whether the subject matter of a claim falls within the § 101 categories of possibly patentable subject matter." For these reasons, the rejections under 101 are being maintained.

Applicant further argues “For example, Example 40 is directed to a method that sets forth a traffic data collecting operation, comparing the traffic data to a predefined threshold, and collecting additional traffic data when the collected data is greater than a predefined threshold (where the additional traffic data comprises Netflow protocol data). In the analysis, statutory subject matter was found at Step 2A, Prong 2, as the claim recites additional elements that integrate the traffic data analysis into a practical application, namely collecting particular data that can then be used to analyze the cause of an abnormal condition.”  The Examiner respectfully disagrees.
	The Examiner finds the response unpersuasive and asserts the claimed invention does not pertain to the fact pattern of claim 1 of Example 40, the practical application is tied to additional elements that recite a specific manner of collecting additional NetFlow protocol data whenever the initially collected data reflects an abnormal condition, which avoids excess traffic volume on the network and hindrance of network performance.  As such, contrary to applicant’s remarks the claimed invention is directed to the abstract idea of personalizing recommendations for a shopper.  There are no additional elements similar to Example 40.  The additional elements of the claimed invention merely recites the generic machinery used to carry out the abstract idea.  For these reasons, the rejections under 101 are being maintained.

Applicant further argues “Similarly, claim 1 of Example 42 finds statutory subject matter of a method for performing operations including storing information, providing remote access, converting non-standardized information into a standardized format, storing the standardized information and automatically generating a message to send to enable users to have immediate access to up to date patient information. As with the above example, at Step 2A, Prong 2, integration into a practical application was sufficient to find statutory subject matter. For at least the same reasons, the specific operations described in claim 9 integrate the method into a practical application in which more efficient recommendations are generated and provided to shoppers.”  The Examiner respectfully disagrees. 
	The Examiner finds the response unpersuasive and asserts the claimed invention does not pertain to the fact pattern of claim 1 of Example 42, the practical application was the combination of additional elements recites a specific improvement over prior art systems by allowing remote users to share information in real time in a standardized format regardless of the format in which the information was input by the user. As such, contrary to applicant’s remarks the claimed invention is directed to the abstract idea of personalizing recommendations for a shopper.  There are no additional elements similar to Example 42 such as a converting step.  The additional elements of the claimed invention merely recites the generic machinery used to carry out the abstract idea.  For these reasons, the rejections under 101 are being maintained.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EHRIN PRATT whose telephone number is (571)270-3184.  The examiner can normally be reached on 8-5 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on 571-272-6782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


EHRIN PRATT
Examiner
Art Unit 3629



/EHRIN L PRATT/Examiner, Art Unit 3629                                                                                                                                                                                                        
/MEHMET YESILDAG/Primary Examiner, Art Unit 3624